Case: 16-10260      Document: 00513799007         Page: 1    Date Filed: 12/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fif h Circuit
                                    No. 16-10260                            FILED
                                  Summary Calendar                  December 15, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE SANTOS PERU,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-245-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Santos Peru was convicted of possession of methamphetamine with
intent to distribute, and he received a sentence of 180 months in prison and a
three-year term of supervised release. Now, he argues that the district court
erred by concluding that a primary purpose of his home was drug storage and
by imposing a corresponding adjustment under U.S.S.G. § 2D1.1(b)(12).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10260     Document: 00513799007      Page: 2    Date Filed: 12/15/2016


                                  No. 16-10260

      “A district court’s application of § 2D1.1(b)(12) is a factual finding
reviewed for clear error.” United States v. Haines, 803 F.3d 713, 744 (5th Cir.
2015). Thus we reject Peru’s suggestion that review is de novo. A factual
finding is not clearly erroneous when it is plausible in light of the entire record.
United States v. Ruiz, 621 F.3d 390, 396 (5th Cir. 2010).
      The record shows that Peru stored drugs at his home on several occasions
and that these drugs were subsequently distributed. The presentence report
is generally sufficiently reliable to be considered as evidence to support fact
findings. United States v. Nava, 624 F.3d 226, 231 (5th Cir. 2010). Because
Peru presented no rebuttal evidence, the district court could properly rely on
the facts in the presentence report and adopt them as its own. United States
v. Alaniz, 726 F.3d 586, 619 (5th Cir. 2013). The record thus supports the
district court’s finding that one of the primary reasons Peru maintained the
home for was for distributing drugs. The record also shows that this finding
was plausible and was not clearly erroneous. See Ruiz, 621 F.3d at 396.
      AFFIRMED.




                                         2